        Case 6:20-cv-00850-AA      Document 85      Filed 02/05/21   Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



JAMES LAKE, and FETCH INDUSTRIES,                          Case No: 6:20-cv-00850-AA
LLC,                                                         OPINION AND ORDER

             Plaintiffs,
      v.

PRESTON A. SCHEIDT, GREEN GOAT
LABS, LLC, FURLONG FAMILY, LLC,
KEYSTONE REAL ESTATE, MARCH
SCIENTIFIC, INC. ADAM REID, JOHN
DOES (1-5), and XYZ CORPORATIONS (1-5),

            Defendants.
_______________________________________

AIKEN, District Judge.

      The Court previously entered an interim order in this matter to preserve the

status quo pending a judicial settlement conference. Doc. 33. Now before the Court

is plaintiffs’ motion for a preliminary injunction (Doc. 28) and defendant March

Scientific, Inc.’s (“March”) motion to join and modify the existing order of July 8, 2020.

Doc. 77. For reasons set forth below, the interim order is dissolved, plaintiffs’ motion




Page 1 – ORDER AND OPINION
          Case 6:20-cv-00850-AA    Document 85     Filed 02/05/21   Page 2 of 8




for a preliminary injunction is denied, and defendant March’s motion to join and

modify is granted in part and denied in part.

                             PROCEDURAL HISTORY

      This diversity case arises out of a failed business relationship between plaintiff

James Lake, a resident of Florida, and defendant Preston Scheidt, a resident of

Oregon. Plaintiff Lake and defendant Scheidt entered into Joint Venture agreement

to process hemp biomass into oil under Fetch Industries’ state license. Plaintiff Lake

on behalf of Fetch Industries executed a lease with Furlong Family, LLC on December

18, 2018, in which those defendants agreed to lease to plaintiff 6,200 square feet of

building and 28,700 SF of associated land area situated at 136 42nd Street,

Springfield, Oregon. The original lease was set to run through December 31, 2019.

The parties dispute when the lease expired. Plaintiffs argue that the lease will not

expire until April 1, 2021, while the Furlong and Keystone defendants argue the lease

was terminated on May 31, 2020. Defendant Schiedt and his entity Green Goat Labs,

LLC (“Green Goat”) took over the as of June 1, 2020.

      Plaintiffs filed their initial complaint (Doc. 1) and motion for a temporary

restraining order (“TRO”) (Doc. 2.) on May 28, 2020.1 This Court previously granted



      1  Plaintiffs have since amended their complaint, and bring numerous claims
against the various defendants including conversion, trespass to chattel, tortious
interference with contract, intentional interference with prospective economic
advantage, tortious interference with contract, fraud in the inducement, negligent
misrepresentation, breach of contract, breach of implied covenant of good faith and
fair dealing, unjust enrichment, trespass to land, disparagement, libel per se, slander
per se, intentional infliction of emotional distress, fraud, negligence abuse of process,
elder financial abuse. Defendants Scheidt and Green Goat have filed counterclaims
against plaintiff for fraud upon the court, conversion, trespass to land and chattel,


Page 2 – ORDER AND OPINION
        Case 6:20-cv-00850-AA       Document 85   Filed 02/05/21   Page 3 of 8




plaintiffs’ motion for a TRO on June 2, 2020. Doc. 12. The Court then held an initial

preliminary injunction hearing on June 11, 2020. That hearing was continued to

allow other named parties to file appearances. At a hearing on July 8, 2020, the Court

deferred ruling on the motion for preliminary injunction so that the parties could

attempt resolution of this matter by attending a settlement conference with

Magistrate Judge Thomas Coffin.        By agreement of the parties who had then

appeared, the Court entered an interim order on July 9, 2020 to maintain the status

quo and allow for the mitigation of damages while the parties prepared for the

settlement conference. Doc. 33. The terms of the interim order, allowed, inter alia,

plaintiff access to the premises, and allowed him to use the equipment in dispute

necessary to process hemp oil.

      The settlement conference was initially set to take on July 28, 2020, but

plaintiffs informed Magistrate Judge Coffin that not all the necessary parties were

not available on that date. Plaintiff subsequently filed an amended complaint (Doc.

39) which added claims against defendants March and Adam Reid. All parties have

now filed answers in this matter.

      On October 20, 2020, the parties participated in a settlement conference with

Magistrate Judge Coffin, and though the case did not settle, negotiations were

ongoing. This Court was then informed in January 2021 that the parties required a



and intentional interference with prospective economic advantage. Defendant March
has also filed a crossclaim against defendant Scheidt for breach of contract, as well
as a crossclaim against defendant Scheidt and Green Goat and a counterclaim against
plaintiffs for unjust enrichment.


Page 3 – ORDER AND OPINION
        Case 6:20-cv-00850-AA      Document 85     Filed 02/05/21   Page 4 of 8




ruling on the pending motion for a preliminary injunction to proceed in the case.

Defendant March also filed a motion to modify the existing interim order to require

the return of certain equipment held by defendants Scheidt and Green Goat and

plaintiffs Lake and Fetch. (Doc. 77).

      This Court held a hearing to discuss these matters on February 3, 2021. There,

the Court informed the parties that it would dissolve the interim order, finding that

further preliminary injunctive relief as requested by plaintiffs was no longer justified.

The Court further ordered that defendant March would be allowed to retake

possession of a piece of equipment known as a dual falling film.

                                LEGAL STANDARD

      A plaintiff seeking a preliminary injunction must establish (1) a likelihood of

success on the merits; (2) a likelihood of irreparable harm in the absence of

preliminary relief; (3) the balance of equities tips in the plaintiff’s favor; and (4) a

preliminary injunction is in the public interest. Winter v. Nat‘l Resources Def Council,

555 U.S. 7, 21 (2008). A court may not enter a preliminary injunction without first

affording the adverse party notice and an opportunity to be heard. Fed. R. Civ. P.

65(1)(2); People of State of Cal. ex rel. Van De Kamp v. Tahoe Regional Planning

Agency, 766 F.2d 1319, 1322 (9th Cir. 1985).          A preliminary injunction is an

extraordinary remedy never awarded as of right. Winter v. Nat‘l Resources Def

Council, 555 U.S. at 24. In each case, courts “must balance the competing claims of

injury and must consider the effect on each party of the granting or withholding of

the requested relief.” Amoco Production Co. v. Gambell, 480 U.S., 531, 542, (1987).




Page 4 – ORDER AND OPINION
        Case 6:20-cv-00850-AA      Document 85      Filed 02/05/21   Page 5 of 8




The court’s decision on a motion for a preliminary injunction is not a ruling on the

merits. See Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th

Cir. 1984).

                                    DISCUSSION

      The Court first turns to the pending motion for preliminary injunction. As the

Court noted at the most recent hearing, plaintiffs have not made a sufficient showing

of irreparable injury.    Although plaintiffs need not show actual harm at the

preliminary injunction stage, plaintiffs “must establish that irreparable harm is

likely, not just possible.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131

(9th Cir. 2011). The likely harm must be supported by a “clear showing.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997). Speculative injury is insufficient. Goldie's

Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th Cir.1984).

      Previously, plaintiffs argued that defendant Scheidt had threatened to destroy

biomass they were storing on the Springfield premises for a client as well as certain

property used in hemp oil production. That issue now appears to be resolved, and the

Court no longer finds that there is a clear showing of imminent harm regarding that

property. Plaintiffs further argued that they would suffer a loss of customers and his

reputation in the industry if the biomass and his property were destroyed. Intangible

injuries such as loss of goodwill and prospective customers can qualify as irreparable

harm. Stuhlbarg Int'l Sales Co., Inc. v. John D. Brush and Co., 240 F.3d 832, 841

(9th Cir.2001) (“Evidence of threatened loss of prospective customers or goodwill

certainly supports a finding of the possibility of irreparable harm.”)




Page 5 – ORDER AND OPINION
        Case 6:20-cv-00850-AA     Document 85     Filed 02/05/21    Page 6 of 8




      As noted above, one of the major disputes in this case revolves around whether

plaintiff Lake and the Furlong defendants agreed to extend plaintiffs’ lease for and

additional year beginning in April 2020. Those defendants maintain that there was

no agreement and that plaintiffs’ lease has ended. Plaintiffs allege that the lease

extends to April 1, 2021. It appears to the Court that plaintiffs have processed little

if any oil during the months the interim order has been in place.

      Plaintiffs now allege that they are holding several thousand pounds of hemp

for three other farmers on the premises, though plaintiffs represented in their

supplemental brief that they were only in negotiations to process this biomass. When

the Court indicated at the latest hearing that it was inclined to dissolve the interim

order, plaintiff Lake requested that the Order be extended to April 1, 2021. If it were

extended, Lake argued that he might be able process the hemp plaintiffs are now

holding within that time.

      At this point the Court finds the allegations of irreparable injury are

speculative at best.   Further, even if the Court were to agree with plaintiffs’

allegations that there was a valid lease agreement through April 1, 2021, it appears

plaintiff would be unable meet his potential customers needs by that date. Simply

put, any harms plaintiffs have suffered are compensable by monetary damages.

      Regarding the likelihood of success on the merits of his claims, at this point

the Court need only point out that even if the Court were to agree with plaintiffs’

position that the purported lease would run through April 1, 2021 that date is less

than two months from now. Any preliminary injunction could not extend beyond that




Page 6 – ORDER AND OPINION
        Case 6:20-cv-00850-AA       Document 85   Filed 02/05/21   Page 7 of 8




time. For that reason, the Court also finds the balance of equities also weigh against

issuing further preliminary injunctive relief. Finally, the Court finds that the public

interest factor is neutral in this case.

       Turning to defendant’s March’s request that the dual falling film be returned

to it pending the outcome of this case, the Court finds granting this request is

appropriate under the circumstances. At the hearing on this matter, defendant

March noted that it would settle for return of the dual falling film, though it has

outstanding claims regarding the single falling film in the possession of defendants

Scheidt and Green Goat as well.       March has alleged that no payments have been

made for the dual falling film. No party disputes this assertion. Defendant March

has made formal demand for payment, and still neither party has taken action.

Therefore, defendant March’s motion is granted in part and denied in part.

Defendant March shall be allowed to retake possession of the dual falling film

pending the outcome of this case. The Court does not order the return of the single

falling film at this time.

                                    CONCLUSION

       For the reasons set forth above, plaintiffs’ motion for preliminary

injunction (Docs. 2 and 28) is DENIED. Defendant March’s motion to join and

modify (Doc. 77) is GRANTED IN PART AND DENIED IN PART.

       IT IS HEREBY ORDERED THAT the Court’s previous interim order (Doc. 33)

is DISSOLVED. Plaintiffs shall have 14 days to remove their property from the

premises located at 136 42nd Street, Springfield, Oregon. The parties shall confer on




Page 7 – ORDER AND OPINION
        Case 6:20-cv-00850-AA      Document 85      Filed 02/05/21   Page 8 of 8




the removal of those items. Plaintiffs may have access to the property to retrieve

their possessions with agreement of defendant Scheidt’s and Green Goat’s counsel,

Mr. Moore. Any issues which cannot be resolved by the parties should be brought to

the attention of the Court. Plaintiff shall have until April 1, 2021 to set a date certain

for the removal any remaining biomass belonging to his customers which is currently

located on the premises.       Defendants Scheidt and Green Goat shall provide

reasonable access to the facilities to allow removal of this material.

      Defendant March shall take possession of the dual falling film no later than

February 15, 2021. Defendants Scheidt and Green Goat shall allow reasonable access

to the facilities for the removal of the dual falling film. There shall be no further use

of the dual falling film, except by agreement of the parties.

      IT IS SO ORDERED.

                  5th day of February 2021.
      DATED this ----



                                     /s/Ann Aiken
                                ______________________
                                     ANN AIKEN
                                U.S. DISTRICT JUDGE




Page 8 – ORDER AND OPINION
